ON REHEARING
BOWEN W. SIMMONS, Supernumerary Circuit Judge.
I
Appellant again contends that the weapons or guns found in the get-away car, which Officer Weaver stopped, were inadmissible; that their admission had no pro*131bative value and served to inflame the minds of the jury to appellant’s prejudice.
Again we are not in accord. The evidence affords an inference that the guns were in the get-away car at the time of the robbery, and were of such character as could be used in perpetrating a robbery as here effected. They were a part of the res gestae, and admissible. They were available for use in consummating the robbery if needed.
II
The evidence of Willie W. Green, the victim, shows that he went to the police station, and there saw the metal cash box which the robbers took from him; the box was sitting on a table (Tr. 24).
Officer Weaver testified that he found in the get-away car he stopped (Tr. 41) a gray metal box, with money in it (Tr. 42), which he turned over to Lt. Abbott (Tr. 44).
Officer Abbott testified (Tr. 48) that he received from Officer Weaver a gray metal cash box and tray, and that he kept it locked in the evidence room except when he took it out and showed it to Mr. Green; that Mr. Green identified the cash box and tray as being the one taken from the Crown Petroleum Station. The officer produced the cash box under discussion after testifying that he brought it with him.
Prior to the colloquy quoted in appellant’s brief, and appearing at page 49 of the transcript, it will be observed that the cash box had been properly identified, and to which there was no objection.
The asserted hearsay colloquy, contended as error, was without injury to appellant. This quoted colloquy was just surplusage to identification already made.
Opinion extended, application for rehearing overruled.